Case: 18-13461   Date Filed: 04/09/2019   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13461
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:01-cr-06149-KAM-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


ERNESTO POUX,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 9, 2019)

Before ED CARNES, Chief Judge, TJOFLAT and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 18-13461    Date Filed: 04/09/2019   Page: 2 of 2


      Ian Goldstein, appointed counsel for Ernesto Poux in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Poux’s judgment and sentence are AFFIRMED.




                                         2